Title: Memorandum on the Cession of Louisiana from Spain to France, 25 October 1803
From: Jefferson, Thomas
To: Randolph, John, Jr.


            The treaty of St. Ildefonso, dated Oct. 1. 1800. between Spain & France, Article 3d. is in these words, in French, the language in which it was written.
            “Sa Majesté catholique promet et s’engage de son coté a retroceder a la republique Française, six mois aprés l’execution pleine et entiere, les conditions et stipulations cy-dessus, relatives a son Altesse Royale le Duc de Parme, la Colonie ou province de la Louisiane, avec la meme etendue qu’elle a actuellement entre les mains de l’Espagne, et qu’elle avait lorsque la France la possedoit, et telle qu’elle doit etre d’aprés les traités passés subsequemment entre l’Espagne et d’autres etats.”
            The word ceder in French means to convey to abandon, to deliver &c. the above is an engagement to redeliver Louisiana to France within 6. months after France shall have performed certain conditions. what those were, the world knows not, because nothing of that treaty was ever communicated but the preceding sentence. certainly neither power ever contemplated any other written instrument as necessary to convey the title to France, or any thing more than an act of redelivery.    In a treaty executed 6. months after, towit, Mar. 1. 1801. at Madrid which has appeared in all our newspapers they shew that they consider the former one as having conveyed the title or right to France: for the 5th. article is in these words: “Ce traité etant en consequence de celui deja conclu entre le premier Consul et sa majesté Catholique par lequel le roi cede à la France la possession de la Louisiane, les parties contractantes conviennent d’effectuer le dit traité, et de s’arranger a l’egard de leurs droits respectifs.”
            
            this 2d. treaty was only a modification of the conditions of the 1st. which were to flow from France. it was not an actual execution of a conveyance promised in the 1st. but an express affirmation that the 1st. had conveyed Louisiana to France, and that the new modifications of the 2d. were satisfactory to Spain, & that they were “conviennent d’effectuer le dit traité” to carry the treaty into effect. from that moment Spain was ready to redeliver to France, whenever the latter should be ready to recieve: and the king has actually signed the order for delivery, which is now in the hands of mr Pichon here, and will be carried by our express. 
                                    
                            
                            Oct. 25. 03.
          